305 So. 2d 831 (1975)
Oscar BOYKIN, Appellant,
v.
STATE of Florida, Appellee.
No. V-106.
District Court of Appeal of Florida, First District.
January 9, 1975.
Louis O. Frost, Jr., Public Defender, and James O. Brecher, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Michael M. Corin, Asst. Atty. Gen., for appellee.
PER CURIAM.
Appellant seeks reversal of his conviction and sentence after being found guilty by a jury on charges of robbery.
We have given full consideration to the record, briefs and oral argument of the parties. It appearing therefrom that appellant has failed to demonstrate that prejudicial error was committed in the proceedings below, the judgment and sentence appealed *832 herein is affirmed. Specifically, with reference to appellant's allegation that the trial court erred in refusing to instruct the jury on applicable penalties, we rely upon the recent Florida Supreme Court case of Johnson v. State, 308 So. 2d 38, Opinion filed December 11, 1974, which held that the provisions of Criminal Procedure Rule 3.390(a), requiring the trial judge to charge the jury on the penalty fixed by law for the offense for which the accused is then on trial, is directory and not mandatory.
Affirmed.
JOHNSON, Acting C.J., McCORD, J., and MASON, ERNEST E., Associate Judge, concur.